Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15, 17, 20-22, 25, 28, 35, 44, 47 and 50 are pending in this application.

Response to Amendment
2.	Applicant’s amendment filed 02/19/2021 in response to the previous Office Action (10/22/2020) is acknowledged.  Rejections of claims 1-15, 17, 20-22 and 25 under 35 U.S.C. 102(a)(1)/102(a)(2) (item 5) and 35 U.S.C 112(b) (items 7a-7b) have been obviated.  The 35 U.S.C. 112(b) rejection of claims 22 and 25 (items 7c-7d) has been maintained.  Per the telephonic interview dated 02/09/2021, this Office Action would not be made Final.  	  

Election/Restrictions
3.	Applicant’s election with traverse of Group I in the reply filed on 09/23/2020 is acknowledged. 

    PNG
    media_image1.png
    237
    340
    media_image1.png
    Greyscale


The traversal is on the ground(s) that “the examiner must list the different groups, explain why each groups lacks unity with each other groups …specifically describing the unique special technical feature in each groups”. The examiner disagrees with applicant’s argument. As set forth in the Restriction Requirement, the special technical feature of Groups I-IV are different one from the other.  The special technical feature of Group I is a pyrimidine ring fused to a thiophene ring and is different from the special technical feature of Groups II-IV. The special technical feature of Group II is a tricyclic fused pyrimidine ring fused and is different from the special technical feature of Group I or Groups III-IV.  Likewise, the special technical feature of Group III and Group IV are also different one from the other.  Furthermore coexamination of each of the additional groups would require search of subclasses unnecessary for the examination of the elected claims.  For example, the search for the invention of Groups II-IV would include search of the different chemical structures in commercially available database such as Chemical Abstract Service and also EAST/WEST databases that are available at USPTO. Please see the remarks from a professional searcher at page 2 of in the Restriction Requirement.  Therefore, coexamination of each of these additional inventions would require a serious additional burden of search. 
	The requirement is still deemed proper and is therefore made FINAL.

Previously, the examiner searched the compounds of Group I and stopped when a prior was found.  Now after applicant’s response to the previous Office Action dated 02/19/2021, the search was continued and stopped when a prior was found. 


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-11, 15, 17, 22 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cox et al. U.S. Pat. No. 4,146,716.  Cited reference teaches the following exemplary compounds that are the same as applicants.

RN   63893-49-2  HCAPLUS
CN   Thieno[2,3-d]pyrimidin-4-amine, 2-methyl-N-(1-methylethyl)-  (CA INDEX
     NAME)
  

    PNG
    media_image2.png
    206
    189
    media_image2.png
    Greyscale


CN   Thieno[2,3-d]pyrimidin-4-amine, 2-methyl-N-(1-methylpropyl)-  (CA INDEX
     NAME)

    PNG
    media_image3.png
    226
    189
    media_image3.png
    Greyscale

RN   63893-54-9  HCAPLUS
CN   Thieno[2,3-d]pyrimidin-4-amine, 2-methyl-N-(phenylmethyl)-  (CA INDEX
     NAME)

    PNG
    media_image4.png
    283
    189
    media_image4.png
    Greyscale

RN   63894-21-3  HCAPLUS
CN   Thieno[2,3-d]pyrimidin-4-amine, 2-methyl-N-(1-methylhexyl)-  (CA INDEX
     NAME)

    PNG
    media_image5.png
    168
    358
    media_image5.png
    Greyscale

RN   63894-31-5  HCAPLUS
CN   Thieno[2,3-d]pyrimidin-4-amine, N-(1-phenylethyl)-2-(trifluoromethyl)-
     (CA INDEX NAME)

    PNG
    media_image6.png
    320
    224
    media_image6.png
    Greyscale


Since said exemplary compounds are the same as applicants, a 102(a)(1) and 102(a)(2) rejection is proper.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
		

				Response to arguments
	Applicant’s argument filed 02/19/2021 has been fully considered but it is not persuasive. 
Applicants argue that numerous patents include such terms and also argue that one skilled in the art would readily understand the word “composition” as….”composition” means and also what “pharmaceutical composition” mean. The examiner disagrees with applicant’s argument. First, every case stands on its own merit.  The term composition in another patent does not mean the same composition for this case. Second, there are different compositions that are different from pharmaceutical composition. The “composition” also lacks a pharmaceutical acceptable carrier.   In order to overcome this rejection, applicants have to amend the claim as …..”A pharmaceutical composition comprising a compound of claim 1 and a pharmaceutical acceptable carrier”. 


	b.  Claim 25 is rejected because the pharmaceutical composition lacks a pharmaceutical acceptable carrier.

				Response to arguments

Please see the above arguments.  A pharmaceutical composition requires a pharmaceutically acceptable carrier.
	 
Objection
8.	Claims 12-14 and 20-21 are objected to as being dependent upon a rejected base claim. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 24, 2021